Name: COMMISSION REGULATION (EC) No 1091/96 of 17 June 1996 temporarily permitting the United Kingdom to authorize the use of set-aside land for grazing bovine animals of more than 30 months
 Type: Regulation
 Subject Matter: means of agricultural production;  Europe;  cultivation of agricultural land;  agricultural activity;  agricultural policy
 Date Published: nan

 18 . 6 . 96 EN Official Journal of the European Communities No L 144/9 COMMISSION REGULATION (EC) No 1091/96 of 17 June 1996 temporarily permitting the United Kingdom to authorize the use of set-aside land for grazing bovine animals of more than 30 months THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1765/92 of 30 June 1992 establishing a support system for produ ­ cers of certain arable crops ('), as last amended by Regula ­ tion (EC) No 2989/95 (2), and in particular Article 12 thereof, Whereas Article 7 (4) of Regulation (EEC) No 1765/92 permits the use of set-aside land for the production of products not intended for human or animal consumption; Whereas Commission Decision 96/239/EC of 27 March 1996 on emergency measures to protect against bovine spongiform encephalopathy (BSE) (3) prohibits the export of live bovine animals, or any part of them, from the United Kingdom to other Member States or to third countries in view of the existence of BSE in the United Kingdom; whereas the United Kingdom has prohibited the introduction of bovine animals of more than 30 months at the time of slaughter into the human food and animal feed chains; whereas those measures are causing serious disturbances on the United Kingdom market; whereas Commission Regulation (EC) No 716/96 of 19 April 1996 adopting exceptional support measures for the beef market in the United Kingdom (4), as last amended by Regulation (EC) No 835/96 (*), authorizes a system of purchase of all bovine animals aged more than 30 months with a view to their destruction; whereas access to that system is limited by the slaughter and destruction capa ­ city; whereas, therefore, initially an exceptionally high number of animals will have to be kept and fed on farms; whereas this situation has increased the demand for pasture; whereas the use of land set aside under the arran ­ gements for arable crops could alleviate that situation; Whereas the Joint Management Committee for Cereals, Oils and Fat and Dried Fodder has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION: Article 1 The United Kingdom is hereby authorized to permit the grazing of bovine animals of more than 30 months on land set aside pursuant to Article 7 of Regulation (EEC) No 1765/92 until 31 August 1996 . Article 2 The United Kingdom authorities shall take all necessary steps to ensure that:  only the bovine animals referred to in Article 1 are grazed on the set-aside land, and  the set-aside land is not made available as pasture to the farmers concerned for pecuniary gain . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 June 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 12. (2) OJ No L 312, 23. 12. 1995, p. 5. (3) OJ No L 78, 28 . 3 . 1996, p. 47. H OJ No L 99, 20 . 4. 1996, p. 14 . 0 OJ No L 112, 7. 5 . 1996, p . 17 .